Name: EFTA SURVEILLANCE AUTHORITY DECISION No 72/94/COL of 27 June 1994 recognizing the compliance of certain EFTA States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of being officially free of the disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-22

 Avis juridique important|E1994C0072EFTA SURVEILLANCE AUTHORITY DECISION No 72/94/COL of 27 June 1994 recognizing the compliance of certain EFTA States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of being officially free of the disease Official Journal L 247 , 22/09/1994 P. 0046 - 0047EFTA SURVEILLANCE AUTHORITY DECISION No 72/94/COL of 27 June 1994 recognizing the compliance of certain EFTA States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of being officially free of the disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 2 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in ovine and caprine animals (Council Directive 91/68/EEC; hereinafter referred to as 'the Sheep and Goat Act`), and in particular Annex A, Chapter 1.II thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Sweden, as stated in a letter dated 15 December 1993, considers itself to fulfil the requirements laid down in Annex A, Chapter 1.II (1) (b) of the Sheep and Goat Act;Whereas in Sweden, brucellosis (B. melitensis) has been a notifiable disease for at least five years; whereas no case has been confirmed officially there for at least five years and vaccination has been banned for at least three years; whereas it should therefore be recognized that Sweden complies with the conditions laid down in Annex A, Chapter 1.II (1) (b) of the Sheep and Goat Act;Whereas, in addition, Sweden undertakes to satisfy the provisions laid down in Annex A, Chapter 1.II (2); whereas, consequently, Sweden should be accorded officially brucellosis (B. melitensis) free status;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. An EFTA State or regions thereof referred to in the Annex satisfies the conditions laid down in Annex A, Chapter 1.II (1) (b) of the Act referred to in point 2 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in ovine and caprine animals (Council Directive 91/68/EEC), and is recognized as officially free of brucellosis (B. melitensis).2. An EFTA State listed in the Annex shall submit annual reports on the monitoring and findings concerning brucellosis (B. melitensis). This report shall be submitted to the EFTA Surveillance Authority at the latest by 1 April, the following year.3. This Decision shall enter into force 1 July 1994.4. This Decision is addressed to the EFTA States.5. This Decision shall be authentic in the English language.Done at Brussels, 27 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX Regions recognized as officially free from brucellosis (B. melitensis) Sweden: All regions.